Citation Nr: 0319904	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-05 972	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, characterized as low back pain, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

This appeal arises from an August 1991 rating decision, in 
which the New York, New York, RO reduced the rating for the 
veteran's service-connected low back disability, 
characterized as low back pain, from 10 percent to 
noncompensable, effective July 22, 1991.  In April 1996 the 
veteran testified during a hearing before  a Member of the 
Board of Veterans' Appeals (Board) (now, Veterans Law Judge) 
in Washington, D.C.; the transcript of that hearing is of 
record.  

In June 1996, the Board of Veterans' Appeals (Board) remanded 
the issue of entitlement to restoration of a compensable 
rating for the veteran's service-connected low back disorder 
to the RO.  A May 1997 rating decision restored the 10 
percent rating for the veteran's low back disorder, effective 
July 22, 1991.  

In June 1999, the Board remanded the issue of entitlement to 
an increased rating for the service-connected low back 
disability to the New York RO for additional development.  
Jurisdiction subsequently was transferred to the Winston- 
Salem, North Carolina, Regional Office (RO).  After 
accomplishing some development, the RO continued the denial 
of the claim, and transferred the claims file back the Board.  
The Board subsequently advised the veteran that the Member 
that conducted the April 1996 hearing was no longer employed 
by the Board.  In March and April 1999, the veteran waived 
his right to another Board hearing.

In October 2001, the Board remanded the issue to the RO for 
additional development.  As indicated below, the veteran did 
not report to examinations scheduled in connection with that 
remand.  The RO continued the denial of the claim, and 
returned the claims file to the Board.




FINDINGS OF FACT

1.  In an October 2001 remand, the Board requested that the 
RO arrange for the veteran to undergo examination because the 
claims file did not contain sufficient medical information 
upon which to decide the issue on appeal.

2.  Although the RO arranged for VA contract examinations in 
September 2002 and March 2003, the veteran did not appear at 
either examination, and good cause for failure to appear has 
not been demonstrated.  


CONCLUSION OF LAW

Denial of the veteran's claim for a rating in excess of 10 
percent for service-connected low back disability, 
characterized as low back pain, for failure to report to 
scheduled VA examinations without good cause, is warranted.  
38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran in this case was granted service connection for 
low back disability, characterized as low back pan, effective 
March 1, 1989.  The matter of a higher evaluation for 
service-connected low back disability has been before the 
Board on three separate occasions.  .  

According to the service medical records, the veteran was 
treated in service for various back conditions, including low 
back strain and mechanical low back pain.  Post service, a 
May 1989 VA general medical examination report included a 
diagnosis of low back pain with S1 symptomatology consistent 
with L5-S1 herniated nucleus pulposus due probably to 
degenerative joint disease.  However, the diagnosis on 
orthopedic examination conducted at that time was "no 
orthopedic condition found in lower back."  A December 1989 
CT scan of the lumbar spine was interpreted as showing an L5-
S1 disc bulge slightly prominent on the right side, and 
minimal narrowing of the L5- S1 neuroforamen at the site of 
the disc bulge.  There were no disc herniations or bulges 
seen at L4-L5 or L3-L4; the posterior elements and vertebral 
bodies were unremarkable; and no evidence of spinal stenosis 
was noted.  However, on July 1991 and October 1992 VA 
examinations, the pertinent diagnoses included no abnormal 
objective physical findings with regard to the back. A July 
1991 VA x-ray and a November 1991 VA CT scan revealed no 
lumbar spinal abnormalities.

The evidence of record indicates that the veteran sustained 
post-service injuries to his back in April 1992 and January 
1993.  During an April 1996 Board hearing, the veteran 
testified that that he discontinued employment with VA 
effective October 1994 as a result of injuries he sustained 
in the April 1992 accident and that he was receiving workers' 
compensation benefits in connection with his disabilities.

In a remand in June 1996, the Board concluded that the 
evidence then of record was insufficient to allow proper 
adjudication of the severity of the veteran's service- 
connected low back disability.  The Board further concluded 
that the medical evidence was inconsistent as to the 
diagnosis of the low back disorder, that the evidence did not 
adequately address the effect of an April 1992 post-service 
back injury on the veteran's service-connected low back 
disability, and that it did not take into account the factors 
discussed by the United States Court of Veterans Appeals (the 
United States Court of Appeals for Veterans Claims since 
March 1, 1999) (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the remand, the Board directed that the RO 
arrange for the veteran to undergo VA examination to obtain 
medical information as to the severity of his service-
connected low back disability and, to the extent feasible, 
for the physician to differentiate which of the veteran's 
back-related symptoms were attributable to service versus 
other intervening causes or events.

In a June 1999 remand, the Board pointed out that there had 
not been compliance with the June 1996 remand with regard to 
obtaining a medical opinion distinguishing low back 
symptomatology/pathology associated with service from that 
associated with his post-service April 1992 back injury.

Subsequent to the June 1999 remand, on June 2000 VA contract 
orthopedic examination, it was noted that an x-ray study of 
the veteran's lumbar spine showed multiple levels of disc 
degeneration, bulging, and herniation.  It was noted that the 
veteran reported having had a recent MRI that showed lumbar 
disc herniation; and that that MRI report was not available 
to that examiner.  The examiner further noted that the 
veteran did not, at the time of the examination, demonstrate 
objective clinical findings of a disc herniation.  The 
examiner opined that all of the veteran's examination 
findings and complaints were subjective only.  In replying to 
the question of whether it is at least as likely as not that 
any currently diagnosed low back disorder is related to the 
veteran's in-service injury, the examining physician stated 
that, "[i]t is more likely than not that any currently 
diagnosed low back condition is related to his in-service 
injury as well as other non in-service injuries." With 
regard to a diagnosis of the veteran's low back disorder, the 
examiner indicated that there was what was described as 
repeated MRI evidence of degenerative disc disease with 
bulging.  The examiner added that, "[t]he patient's present 
condition and objective x-ray findings are less than 50% 
related to an in-service injury."  In a subsequent addendum, 
the same examiner listed the diagnosis of the veteran's low 
back disorder as "[d]egenerative disc disease with bulging 
based on MRI."  The examiner also noted that a VA MRI had 
recently been performed in February 2000, and that "[t]his 
is more likely than not related to an in-service injury."

On June 2000 VA fee-basis neurological examination, the 
examiner indicated that the veteran had numerous subjective 
symptoms, that abnormalities of gait and movement were not 
totally objective, and that an objective measurement of 
muscle strength could not be performed. The examiner opined 
that the only totally objective portion of the examination 
was that the veteran's reflexes were completely normal; and 
that there was no neurological condition which would account 
for the veteran's complaints of impairment due to back pain.

In the October 2001 remand, the Board noted that the June 
2000 VA examinations failed to describe in sufficient detail 
the nature and severity of appellant's service-connected low 
back disability and, more importantly, failed to adequately 
differentiate back symptomatology attributable thereto versus 
any back pathology that might be due to other causes.  The 
Board further noted that the orthopedic examination with 
addendum included confusing medical opinions as to whether 
any back discogenic disorder was related to service or not.  
The veteran was advised that the Board could not exercise its 
own independent judgment on medical matters, and remanded the 
case for additional development, to include VA orthopedic and 
neurologic examinations, consistent with Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

By letter of November 2001, the RO advised the veteran of the 
changes to the law brought about by passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), and advised him to 
identify any additional argument or evidence pertinent to his 
claim.  The veteran responded in December 2001 that he had no 
additional evidence to submit to the RO.  

By letter of April 2002, the RO advised the veteran that a VA 
examination was necessary to determine the severity and 
proper diagnosis of his low back condition.  

By letter of September 2002, the veteran was advised to 
report for a VA contract examination on September 25, 2002.  
He failed to appear at the scheduled examination.  

In a supplemental statement of the case issued in November 
2002, the veteran was advised of 38 C.F.R. § 3.655 and the 
consequences of failing to report for a VA examination.  

By letter of February 2003, the veteran was again advised to 
report for a VA contract examination scheduled for March 5, 
2003.  The veteran failed to appear at the scheduled 
examination.  

A Report of Contact indicated that the veteran called the RO 
in April 2003 and indicated that he would not attend any VA 
examination.  

Analysis

Where entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied unless the claimant had 
good cause for his failure to appear.    Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a),(b) (2002) (emphasis 
added).

The record reflects that the Board's 2001 remand advised the 
veteran and his represented of the inadequacy of prior VA 
examinations of record and the need for further examination 
to properly adjudicate the claim for increase.  As noted 
above, the veteran failed to report to VA examinations 
scheduled in September 2002 and March 2003 (at the Board's 
direction), and there is no explanation from the veteran 
included in the record.  After failing to appear at the VA 
examination in September 2002, the veteran was subsequently 
advised of 38 C.F.R. § 3.655 and the consequences of the 
failure to report for a VA examination.  Despite such notice, 
the veteran failed to report for the scheduled VA examination 
in March 2003 and advised the RO that he had no intention of 
reporting for a future examination.  Hence, good cause for 
the veteran's failure to report has not been demonstrated.  
Under these circumstances, the claim for increase must, as 
directed by 38 C.F.R. § 3.655, be denied.  

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) during the pendency of the appeal, which 
significantly adds to and amends the statutory law concerning 
VA's duties to notify and assist when processing claims for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  Subsequently, VA implemented these 
statutory changes in regulations.  See  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These liberalizing laws 
and implementing regulations are applicable to the increased 
rating claim under consideration.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In the present case, however, 
the Board finds that no further assistance to the veteran is 
required to comply with the duties imposed by the VCAA.  As 
noted above, examinations were scheduled to assist the 
veteran in connection with the claim on appeal, and the 
veteran was notified of the date and time of the 
examinations, as well as of the consequences of failing to 
report.  The veteran not only chose not to report to the 
examinations scheduled, without good cause, but indicated an 
unwillingness to report to any future examination.  Neither 
the veteran nor his representative has presented any argument 
as to why the claim should not be denied under 38 C.F.R. 
§ 3.655, despite receiving specific notice of that 
regulations.  Under these circumstances, the Board finds that 
no further duty to notify or assist is owed the veteran in 
connection with the matter currently on appeal.

The veteran is free to file another claim for increase at 
such time as he is willing to report for VA examination 
needed to obtain medical information to properly evaluate his 
service-connected low back disability.  At the present time, 
however, the Board has no alternative but to deny the 
increased rating claim that is the subject of the current 
appeal.



ORDER

An rating in excess of 10 percent for service-connected low 
back disability, characterized as low back pain, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

